Hooker, C. J.
I concur in the affirmance of this judgment upon the ground that the plaintiff failed to show that it had title in fee to the premises. The plat not being properly approved, a statutory dedication failed. I think that the deeds of conveyance, made soon after the plat w.as recorded, were not inconsistent with a dedication of the alleged park, and that it should not be decided upon this record that there was no common-law dedication, but that ejectment would not lie in such a case as is here shown, even had not the declaration claimed the premises in fee. If 1 Comp. Laws, § 3154, would authorize it in such cases of dedication, we cannot say that this section applies, as it does not appear that the plaintiff is organized under chapter 88, of which section 3154 is a part.
Moore and Montgomery, J J., concurred with Hooker, C. J.
Long, J., did not sib